DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the arguments and amendments to the claims.  

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102 are withdrawn in light of the arguments and amendments to the claims.  

Claim Rejections - 35 USC § 103 - Obvious
The rejections under 35 U.S.C. 103 are withdrawn in light of the arguments and amendments to the claims.  

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.  Regarding claims 1 and 17, the closest art of record is the paper by Yao entitled “Experimental and Numerical Study of Electrical Crosstalk in Photonic Integrated Chips” is the closest art of record.  Yao teaches a photonic integrated circuit (PIC) (FIG. 1: PIC) comprising: a semiconductor substrate (FIG 1: substrate on which elements are mounted; FIG. 2, on-chip interconnect: p-InP) comprising a top portion (FIG. 2, on-chip interconnect: p-InP) having a first resistivity (Table II: p-InP conductivity 130 S/m) and a bottom portion (FIG. 2, on-chip interconnect: n-InP and/or n-InP (substrate)) having a second resistivity lower than the first resistivity (Table II: n-InP conductivity 20,000, 90,000 S/m), the top portion and bottom portion arranged along a vertical direction normal to a surface of the semiconductor substrate (FIG. 2, on-chip interconnect: p-InP, and n-InP, and n-InP (substrate) are arranged along a vertical direction normal to surface of substrate); a conductor disposed above the top portion of the semiconductor substrate and extending in a plane parallel to the surface (FIG. 1: interconnect; FIG. 2, on-chip interconnect: Metal layer on surface); and an photonic component disposed on the semiconductor substrate and coupled to the conductor (FIG. 1: Laser Array and/or MZM coupled to RF interconnect).
FIGS. 1 and 2 are reproduced for reference.

    PNG
    media_image1.png
    353
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    616
    media_image2.png
    Greyscale


However, on pages 6-8 of the Remarks Applicant argues numerous differences between the semiconductor structure of the claimed subject matter and the semiconductor structure taught in Yao.  In particular, Applicant argues details of the n-InP layer of Yao with reference to the claimed subject matter.  After careful consideration, these arguments are persuasive and distinguish the claimed subject matter from Yao.  The teachings of the other art of record is in the same technological field.  However, the other art of record fails to provide teachings that would modify Yao in a manner that is within the scope of the claims.  The other art of record is discussed below.   
US 7,703,993 (Darbinyan) at FIG. 1A teaches first and second substrates 102, 104 that are bonded together, and a photonic device 130 and an IC 133 on the surface of one of the substrates 104.  

    PNG
    media_image3.png
    344
    531
    media_image3.png
    Greyscale

See also col. 3, second full paragraph:
(13)    The present invention relates generally to the packaging of optoelectronic devices. Referring initially to FIG. 1(a)-1(d), an optoelectronic package 100 in accordance with one embodiment of the invention will be described. The package includes a coupler 101 formed from a pair of substrates 102, 104 that are bonded together. The bonded substrates have facing fiber channel recesses 107, 109 that together form a side opening channel 111 suitable for receiving one or more optical fibers 120. 
It also teaches that the substrates can be oriented in any direction, so that what is illustrated as the top can be the bottom.  See col. 3, third full paragraph:
(14)    For the purposes of the description, the upper substrate 102 illustrated in FIG. 1(a) is referred to as the "top" substrate, and the lower substrate 104 in the drawing is referred to as the "bottom" substrate. However, it should be appreciated that the described package may be oriented in virtually any direction so the designations of the substrates as top and bottom is used arbitrarily for descriptive purposes only and is not intended to infer a specific orientation of the illustrated device in use or operation.
FIG. 1d illustrates electrical traces 135 connecting the photonic 130 and IC 133 devices.

    PNG
    media_image4.png
    366
    504
    media_image4.png
    Greyscale

See also col. 3, fourth full paragraph:
(15)    The bottom substrate 104 carries a photonic device 130 and an integrated circuit device 133. Electrical traces 135 (FIG. 1(d)) are formed on the bottom surface of the bottom substrate to electrically connect the integrated circuit device 133 to the photonic device 130 and to I/O pads 137. Electrical interconnects such as solder balls 139 may then be used to electrically and mechanically connect the I/O pads 137 (and thus the integrated circuit device 133) to external devices such as a printed circuit board or other suitable device or substrate. 
The phonic device is taught broadly, as discussed in col. 3, fifth full paragraph:
(16)    The photonic device 130 may be any type of device that includes at least one photonic element that transmits or receives light signals. By way of example, in various embodiments, the photonic device 130 may include a semiconductor laser diode, as for example, a vertical-cavity surface-emitting laser (VCSEL). In these embodiments, the photonic device 130 may be configured to emit a laser beam. In one specific embodiment, the VCSEL may be configured to emit light having a wavelength of approximately 850 nm. In other embodiments, the photonic device 130 may include a photodetector that receives and detects light. In still other embodiments, the photonic device may function as a transceiver that both emits and receives light signals. Additionally, the photonic device 130 may have any desired number of photonic elements. As will be appreciated with those familiar with the art, there are a number of commercially available photonic devices that include multiple laser diodes and/or multiple photodetectors. In the embodiment illustrated in FIG. 1, a single photonic device having a single photonic element is provided. However, it should be appreciated that in other embodiments multiple (indeed any desired number of) photonic devices may be mounted on the bottom substrate 104 and each photonic device may have any desired number of photonic elements. When multiple numbers of photonic devices are provided, appropriate traces 135 may be formed on the bottom surface 105 of the bottom substrate 104 to provide the desired electrical connections between components. 
The substrates may be formed from a variety of materials.  See, for example, col. 8, third to last paragraph:
 (43)    As mentioned above, the substrates may be formed from a wide variety of materials. By way of example, plastic, glass and silicon wafers all work well. When transparent materials such as glass or plastic are used as the bottom substrate, vias do not necessarily need to be formed in the bottom substrate in order to provide an optical path between the photonic device and the reflective surface. When plastics are used, high-temperature rated thermoplastics that are suitable for use in semiconductor packaging applications such as polyetherimide (e.g., (e.g., Ultem.TM., Siltem.TM., or Extem.TM.) or other polyimides tend to work particularly well, although a variety of other plastics may be used as well. 
US 2019/0324345 (Vera Villarroel) at FIG. 1A teaches first and second differential RF conductors 30.  


    PNG
    media_image5.png
    821
    474
    media_image5.png
    Greyscale


In particular, Vera Villarroel teaches that it was known for optical components, such as a MZM, to be driven with differential mode RF signals within the claimed frequency range.  See, for example:
[0003] One common technique to high-speed modulation of propagating light, in particular at modulation rates on the order of 10-20 Gigabit per second (Gb/s) and higher, is the travelling wave approach, when the modulating electrical RF signals are applied to properly terminated electrical transmission lines that are electro-optically coupled and velocity-matched to the optical waveguides of the EOM. FIG. 1A schematically illustrates an example broad-band EOM in the form of an MZM 10 with two optical waveguide arms 11, 12 coupled to two electrical differential transmission lines 30 of length L, each formed by an inner signal electrode 22 and an outer signal electrode 21, with corresponding ground electrodes (not shown) and a differential transmission line termination 25. In the SiP platform, the electrodes 21, 22 may be overlaying p/n junctions formed across the waveguide arms that may either inject carriers (forward bias) or deplete carriers (reverse bias) in the waveguide core to modulate the refractive index of the waveguide by means of the carrier plasma dispersion effect. One known approach is a dual-differential modulation, in which each differential transmission line (TL) 30 is driven with a differential RF signal, so that in each differential TL 30 the inner electrode 22 and outer electrode 21 are driven with complementary single-ended RF signals, and the p/n junctions 31 in the waveguide arms 11, 12 are modulated in counter-phase; this effectively doubles the phase modulation amplitude at the output optical combiner of the MZM for a given peak-to-peak (PP) drive voltage Vpp applied to each electrode, as compared to more traditional implementations in which the inner electrodes 22 are grounded. The TL pairs 30 are configured so that the differential RF signals propagate along them at the same velocity as the light that is travelling in the waveguide arms 11, 12. In one common implementation, the PN junctions 31 formed along the length of the TL pairs 30 are reverse-biased, and may be referred to as depletion-mode high-speed phase modulators (HSPMs). However the dual differential modulator of the type illustrated in FIG. 1A may require two differential drivers, or a single differential driver of a double output power, to drive the two electrode pairs 30, which complicates the design. Additionally, further lessening the MZM driver power requirements is desirable in many applications. 
US 2019/0285815 (Sugiyama) teaches that itwas known that propagation loss of RF signals is a function of the length of differential signal lines.  See Sugiyama at [0070]:
[0070] By reducing the lengths of the signal wirings 7a to 7d and the lengths of the differential signal wiring pairs 8a to 8d, propagation loss of the radio frequency (RF) signal is reduced and the transmission at that band is improved. Propagation loss is reduced in both the optical waveguides and the electrical signal lines, and the performance of the optical device is improved. In the compact optical device 1B using the photonic IC 2, effective skew adjustment and reduction of optical loss are achieved and the output characteristics of the optical device 1B is improved. 
US 5,495,173 (Bockelman) teaches that it was known to construct transmission lines to affect the relative propagation loss of differential and common mode signals, and that the common mode signals often had greater propagation loss than the differential signals.  See, for example, col 6, first full paragraph:
According to the present invention, a circuit probe is provided for interfacing the measurement system to the differential circuit of a DUT. The probe incorporates a coupled pair of transmission lines to convey signals having at least two modes of propagation between the measurement system and the differential circuit. Traditionally, transmission lines have been formed such that the even-mode characteristic impedance is much larger than the odd-mode characteristic impedance, i.e., Z.sub.e >>Z.sub.o. With this relationship, the odd-mode propagation is favored over even-mode propagation, due to the mismatch loss of even-mode waves; therefore the differential mode signal is favored. The transmission line pair of the present invention is designed such that the even and odd modes propagate with substantially equal characteristic impedances, i.e., Z.sub.e =Z.sub.o. The use of a transmission line having Z.sub.e =Z.sub.o in the probe is counter-intuitive to prior art design guidelines. However, by using a transmission line with these characteristics, the implementation and use of the measurement system is facilitated. 
This teaches that different propagation losses for differential and common mode signals can be achieved by the selection of signal line characteristics.  
It also teaches operation with RF signals.  See, for example, col 2, first paragraph under Differential Circuits:
(4)   Referring to FIG. 1, a simplified differential circuit 100 is shown, as may be developed for a radio frequency (RF) or microwave frequency application, in accordance with the present invention. Pairs of coupled transmission lines 110, 120 provide input and output to the differential circuit 100. As is typical in a differential circuit, differential mode signals are described by a difference in voltage and current flow between the individual lines in a coupled pair, where the difference in voltage (.DELTA.V.sub.1, .DELTA.V.sub.2) is not equal to zero. Using these definitions, a signal propagating between the lines of the coupled pairs 110, 120 is not referenced to a ground potential, but rather to each other, and thus the term differential mode signal. This differential mode signal propagates in a transverse electro-magnetic (TEM), or quasi-TEM fashion with a well-defined characteristic impedance and propagation constant. The coupled line pairs 110, 120 allow propagating differentials signals to exist. In the preferred embodiment, the differential circuit 100 has two ports 112, 116, however, the concepts of the present invention is applicable to N-port circuits. 
Regarding the 10-100 GHz range recited in the claim, this is within the RF spectrum (the EHF band), which is consistent with the teachings of Beckelman to operate in the RF spectrum.
The paper by PASQUARIELLO entitled “Selective undercut etching of InGaAs and InGaAsP quantum wells for improved performance of long-wavelength optoelectronic devices” teaches that it was known that semiconductor materials have a range of resistivities.  For example, PASQUARIELLO teaches that the resistivity of InP was known to vary in a predictable manner with dopant concentration.  See, for example, FIG 14:

    PNG
    media_image6.png
    569
    664
    media_image6.png
    Greyscale

In particular, resistivity decreases with increasing dopant concentration.  This figure clearly shows data points for n-InP with resistivities less than 50 ohm-cm and p-InP approaching 50 ohm-cm at 1014 cm-3 dopant concentration.  The correlation between resistivity and dopant concentration is clear from this figure and it would have been obvious that resistivities above 50 ohm-cm are possible.
US 2012/0141799 (Kub) teaches that it was known that semiconductors have a broad range of resistivity that overlaps with the scope of the claim.   See, for example:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
US 2013/0000702 (Demirkan) teaches that resistivity varies with dopant concentration, where high resistivity corresponds to low dopant concentration, and low resistivity corresponds to high dopant concentration.  See, for example:
[0018] A resistive p-type semiconductor layer 500 is located over the first electrode 200. The resistivity of semiconductor materials may vary widely depending on the amount of doping (e.g., the resistivity of doped semiconductors may vary from approximately 10.sup.-7 to 10.sup.2 .OMEGA.-cm). Thus, the resistive p-type semiconductor layer 500 may comprise a relatively thin layer of high resistivity (intrinsic or low doped) material or a relatively thick layer of a low resistivity (highly doped) material. Alternatively, the resistive p-type semiconductor layer 500 may comprise two or more layers of high resistivity and low resistivity materials. Preferably, the resistance of the resistive p-type semiconductor layer 500 is in the range of 10.sup.1 to 10.sup.6 ohm-cm. The resistive p-type semiconductor layer 500 may be made of any p-type semiconductor material. In one embodiment, the resistive p-type semiconductor layer 500 comprises CIGS. In another embodiment, resistive p-type semiconductor layer 500 comprises a layer of p-CIGS (e.g., slightly Cu deficient CIGS) on a layer of p-Si (e.g., Si doped with a low concentration of B, e.g. 10.sup.12 to 10.sup.15 cm.sup.-3 dopant density of B to achieve 10.sup.1 to 10.sup.4 ohm-cm resistivity.
It also provides an example with a low concentration of dopants (with a relatively high resistivity) in the range of 1012 to 1015 cm3.  This range is within the scope of “a dopant having a concentration of less than 1014 cm-3”.
US 2018/0175113 (Furuya) at FIG. 1 teaches that layers in a semiconductor device can have different lateral alignments, so that the maximum lateral extent of one layer is wider or narrower than that of another layer.  

    PNG
    media_image7.png
    132
    460
    media_image7.png
    Greyscale


US 2002/0074552 (Weeks) teaches that semiconductor layers can be formed with a variety of thicknesses, such as greater than 250 microns.  See [0050]:
[0050] Silicon substrate may have any dimensions as used in the art. Suitable diameters include, but are not limited to, 2 inches, 4 inches, 6 inches, and 8 inches. In some embodiments, silicon substrate 14 is relatively thick, for example, greater than 250 microns. Thicker substrates are generally able to resist bending which can occur, in some cases, in thinner substrates. 
US 8,053,335 (Yonehara) teaches that it was known that bonding material can be used to bond different layers of a semiconductor, and that the bonding material can have a thickness within the claimed range.  See, for example, Yonehara at col. 8, second paragraph:
(53)    In this example, the thickness of the bonding layer 205 is approximately in a range from 1.0 micron to 10 microns. With a thickness below 1.0 micron, the bonding effect decreases. With a thickness above 10 microns, there is a possibility that the situation of wiring breakage at steps and the like arises when the functional region is electrically connected to the driver circuit and the like formed on the second substrate with the metal wiring after the functional region is transferred to the second substrate. 
US2004/0219765 (Reif) teaches that it was well-known that substrates can be ground to reduce thickness.  See, for example, Reif at [0052]:
[0052] Referring collectively to FIGS. 1A and 2A, the processing handle member 26 can be used to retain the original semiconductor substrate 88 in position while removing a predetermined amount of bulk substrate 24 from the bottom surface 24a (FIG. 1A) of the original-handle complex 99. It should be understood that many processes known to those of ordinary skill in the art can be used to remove the predetermined amount of the bulk substrate from the bottom surface 24a of the original-handle complex 99, such as aqueous chemical etching, plasma etching, or any other chemical and/or mechanical techniques including but not limited to, lapping or other mechanical grinding techniques, which can be controlled to stop on the buried oxide layer 3a that separates the semiconductor device layer 2a from the substrate 24. In one embodiment, the buried oxide layer that separates the semiconductor device layer 2a from the substrate 24 is approximately 400 nm thick and serves to seal and protect the thin semiconductor device layer 2a. 
US 5,811,874 (Lee) to manufacture semiconductor devices on a wafer, including changing the resistivity of selected regions of the wafer by doping.  See col 1, third paragraph:
In the wafer fabrication stage, the semiconductor device or integrated circuit (IC) is created in and on the wafer surface through varied sophisticated processes depending on the particular function of the device. Although the actual number of steps the wafer goes through will vary depending on the type and complexity of the circuit being built during the wafer fabrication, there are three basic operations which are performed on the wafer, including: (1) layering, in which thin layers of different materials are grown on or added to the wafer surface; (2) patterning, in which portions of the thin layers are selectively removed from the wafer; and (3) doping, in which the resistivity and conductivity type of selected regions in the wafer are changed by the addition of dopants. 
US 10,852,472 (Ling) teaches a general structure for a PIC including a silicon substrate layer 505, insulator layer 510, and optical waveguide 515 on top of the insulator layer 510.

    PNG
    media_image8.png
    340
    403
    media_image8.png
    Greyscale

See col. 7, 2nd-4th full paragraphs:
(49)    FIGS. 5 and 6 are diagrams 500, 600 of exemplary silicon-on-insulator (SOI) based optical waveguides, according to one or more embodiments. The features of the diagrams 500, 600 may be used in conjunction with other embodiments. For example, the multiplexer 115 and/or demultiplexer 125 of FIG. 1 may be implemented in a silicon photonic chip using the SOI structures illustrated in the diagrams 500, 600. 

(50)    In some embodiments, a silicon substrate 505 comprises a bulk silicon (Si) substrate in which one or more features or materials for active optical device(s) to be produced (e.g., a laser, detector, modulator, absorber) are pre-processed. The thickness of the silicon substrate 505 may vary depending on the specific application. For example, the silicon substrate 505 may be the thickness of a typical semiconductor wafer (e.g., 100-700 microns), or may be thinned and mounted on another substrate. 

(51)    The diagrams 500, 600 each depict the silicon substrate 505, an insulator layer 510 disposed above the silicon substrate 505, and an optical waveguide 515 formed in a waveguide layer 520 disposed above the insulator layer 510. In some embodiments, the insulator layer 510 comprises a buried oxide (BOX) layer formed of silicon dioxide. The thickness of the insulator layer 510 may vary depending on the desired application. In some embodiments, the thickness of the insulator layer 510 may range from less than one micron to tens of microns. The thickness of the waveguide layer may range from less than 100 nm to greater than a micron. More specifically, the waveguide layer may be between 100-300 nm thick. 
As discussed above, variations in the thicknesses of both layers is expressly contemplated.  Also, this teaches that the substrate 505 may include features or materials for “active optical devices(s)”.
 US 7,703,993 (Darbinyan) at FIG. 1A teaches first and second substrates 102, 104 that are bonded together, and a photonic device 130 and an IC 133 on the surface of one of the substrates 104.  

    PNG
    media_image3.png
    344
    531
    media_image3.png
    Greyscale

See also col. 3, second full paragraph:
(13)    The present invention relates generally to the packaging of optoelectronic devices. Referring initially to FIG. 1(a)-1(d), an optoelectronic package 100 in accordance with one embodiment of the invention will be described. The package includes a coupler 101 formed from a pair of substrates 102, 104 that are bonded together. The bonded substrates have facing fiber channel recesses 107, 109 that together form a side opening channel 111 suitable for receiving one or more optical fibers 120. 
It also teaches that the substrates can be oriented in any direction, so that what is illustrated as the top can be the bottom.  See col. 3, third full paragraph:
(14)    For the purposes of the description, the upper substrate 102 illustrated in FIG. 1(a) is referred to as the "top" substrate, and the lower substrate 104 in the drawing is referred to as the "bottom" substrate. However, it should be appreciated that the described package may be oriented in virtually any direction so the designations of the substrates as top and bottom is used arbitrarily for descriptive purposes only and is not intended to infer a specific orientation of the illustrated device in use or operation.
FIG. 1d illustrates electrical traces 135 connecting the photonic 130 and IC 133 devices.

    PNG
    media_image4.png
    366
    504
    media_image4.png
    Greyscale

See also col. 3, fourth full paragraph:
(15)    The bottom substrate 104 carries a photonic device 130 and an integrated circuit device 133. Electrical traces 135 (FIG. 1(d)) are formed on the bottom surface of the bottom substrate to electrically connect the integrated circuit device 133 to the photonic device 130 and to I/O pads 137. Electrical interconnects such as solder balls 139 may then be used to electrically and mechanically connect the I/O pads 137 (and thus the integrated circuit device 133) to external devices such as a printed circuit board or other suitable device or substrate. 
The phonic device is taught broadly, as discussed in col. 3, fifth full paragraph:
(16)    The photonic device 130 may be any type of device that includes at least one photonic element that transmits or receives light signals. By way of example, in various embodiments, the photonic device 130 may include a semiconductor laser diode, as for example, a vertical-cavity surface-emitting laser (VCSEL). In these embodiments, the photonic device 130 may be configured to emit a laser beam. In one specific embodiment, the VCSEL may be configured to emit light having a wavelength of approximately 850 nm. In other embodiments, the photonic device 130 may include a photodetector that receives and detects light. In still other embodiments, the photonic device may function as a transceiver that both emits and receives light signals. Additionally, the photonic device 130 may have any desired number of photonic elements. As will be appreciated with those familiar with the art, there are a number of commercially available photonic devices that include multiple laser diodes and/or multiple photodetectors. In the embodiment illustrated in FIG. 1, a single photonic device having a single photonic element is provided. However, it should be appreciated that in other embodiments multiple (indeed any desired number of) photonic devices may be mounted on the bottom substrate 104 and each photonic device may have any desired number of photonic elements. When multiple numbers of photonic devices are provided, appropriate traces 135 may be formed on the bottom surface 105 of the bottom substrate 104 to provide the desired electrical connections between components. 
The substrates may be formed from a variety of materials.  See, for example, col. 8, third to last paragraph:
 (43)    As mentioned above, the substrates may be formed from a wide variety of materials. By way of example, plastic, glass and silicon wafers all work well. When transparent materials such as glass or plastic are used as the bottom substrate, vias do not necessarily need to be formed in the bottom substrate in order to provide an optical path between the photonic device and the reflective surface. When plastics are used, high-temperature rated thermoplastics that are suitable for use in semiconductor packaging applications such as polyetherimide (e.g., (e.g., Ultem.TM., Siltem.TM., or Extem.TM.) or other polyimides tend to work particularly well, although a variety of other plastics may be used as well. 
US 2004/0232412 (Bergener) teaches examples of semiconductor doping and resultant resistivity.  See, for example:
[0007] The present invention is drawn to semiconductor devices that contain group II-VI semiconductor materials. The devices may include a p-n junction containing a p-type group II-VI semiconductor material and an n-type semiconductor material. The p-type group II-VI semiconductor includes single crystal group II-VI semiconductors containing atoms of group II elements, atoms of group VI elements, and one or more p-type dopants. The p-type dopant concentration is greater than about 10.sup.16 atoms.multidot.cm.sup.-3, the semiconductor resistivity is less than about 0.5 ohm.multidot.cm, and the carrier mobility is greater than about 0.1 cm.sup.2/V.multidot.s. The semiconductor devices may include light emitting diodes, laser diodes, field effect transistors, and photodetectors.
US 2008/0102022 (Arakawa) teaches examples of semiconductor doping and resultant resistivity.  See, for example:
   [0060] As described above, in the embodiment, concerning a CdZnTe compound semiconductor single crystal for an optical device which is made to have p-type low resistivity by doping with Group 1 (1A) elements, the degradation of purity of the crystal by a dopant and other impurities can be suppressed and the resistivity can be in the range of 10 to 10.sup.4 .OMEGA.cm by making the total amount of Group 1 (1A) elements included in the crystal be in the range of 5.times.10.sup.14 to 6.times.10.sup.15cm.sup.-3, and the total amount of Group 13 (3B) +Group 17 (7B) elements included in the crystal be less than 2.times.10.sup.15cm.sup.-3 and less than the total amount of the Group 1 (1A) elements. Accordingly, the degradation of the electric properties accompanying the degradation of purity of the crystal can be avoided. Therefore, an optical device made with an epitaxial crystal having excellent electric properties (mobility, I-V degradation property, and the like) can be provided by using the above described CdTe system compound semiconductor single crystal as a substrate for optical devices such as an infrared sensor and the like. 
US 2010/0108133 (Bhagavatula) teaches examples of semiconductor dimensions.  See, for example:
[0047] Generally, the thickness of the semiconductor layer 104 is in the range of about 1-10 um, whereas the thickness of the substrate 102 is on the order of 100s of microns. The refractive indices of the substrate 102 and semiconductor layer 104 are such that the distance between the bounces of the waveguide rays of the structure are determined by the formula discussed above. The height of the substrate 102 should be between a few millimeters to a couple of centimeters in order to achieve a substantial number of bounces and resultant high light absorption in the p-n junctions 106. The absorption may be substantially improved when the light is waveguided within a semiconductor layer 104 of the 1-2 um. In such case, each bounce takes only a few microns and the height of the substrate 102 need only be a few tens to a few hundreds of microns to achieve a significant number of bounces and high absorption.

US 2009/0065051 (Chan) teaches a semiconductor including a substrate 101, adhesive layer 103, and crystalline layer 105 on which the devices are formed.  See:

    PNG
    media_image9.png
    446
    517
    media_image9.png
    Greyscale


[0024] FIG. 1 is a simplified side-view diagram of a photovoltaic device according to an embodiment of the present invention. This diagram is merely an example, which should not unduly limit the scope of the claims herein. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As shown is a based material for a photovoltaic device 100. The device has a support substrate 101 having a support surface 102 region. In a specific embodiment, the support substrate can be a metal, dielectric, or semiconductor, or any combination of these. The support substrate can also be an organic polymer material, composite, or other structural entity according to a specific embodiment. As merely an example, the metal can be stainless steel, aluminum, molydenum, titanium, or silicides, including oxides of these metals. As merely an example, the dielectric material can be glass, quartz, organic polymer, or ceramics. As merely an example, the semiconductor can be silicon, including amorphous silicon, polysilicon, solar-grade silicon, and other forms of silicon. Of course, there can be other variations, modifications, and alternatives. 

[0025] In a specific embodiment, the device has a thickness of crystalline material 105 characterized by a plurality of worm hole structures therein overlying the support surface region of the support substrate. In a specific embodiment, the crystalline material is a semiconductor material, which serves as a base material for a photovoltaic device. As an example, the material can be single crystal silicon, silicon germanium, gallium arsenide, Group II/VI, or Group III/V materials. Alternatively, the material can be composites, layered, graded, or others, depending upon the specific embodiment. Of course, there can be other variations, modifications, and alternatives. 

[0026] In a specific embodiment, the worm hole structures are characterized by a density distribution. In a specific embodiment, the pores per volume density is higher near surface region 107 than at interface region toward the surface region 102 of the support substrate. Of course, there can be variations, modifications, and alternatives. 

[0029] Referring again to FIG. 1, the device has a glue layer 103 provided between the support surface region and the thickness of crystalline material. In a specific embodiment, the glue layer is selected from spin on glass, an eutectic material, a polymer, or a metal layer. In a specific embodiment, the spin on glass is silicate material, but can be others. In a specific embodiment, the eutectic material alloys are aluminum-silicon and indium-palladium, but can be others. In a specific embodiment, the polymer can be epoxy, which is organic in characteristic. Alternatively, the metal layer can be tungsten, tin or aluminum. Of course, there can be other variations, modifications, and alternatives.
US 2019/0171084 (Parker).teaches that it was known to use first and second conductors to carry the modulating signals to a MZM.  See, for example, FIG. 2 and [0019]:

    PNG
    media_image10.png
    623
    941
    media_image10.png
    Greyscale

[0019] FIG. 2 is a top view of a portion of an example PIC including an example Mach-Zehnder modulator 200 with two electrodes, 202, 203, in accordance with one embodiment. To illustrate that the Mach-Zehnder modulator 200 is only one among multiple photonic devices within the PIC, the depicted portion also shows a second device 205, which includes a waveguide and two electrodes.
It also teaches that it was known to operate between 10 and 100 GHz.  See, for example:
[0004] FIG. 1 depicts, in cross-sectional view, a portion of an SOI substrate 100 with an RF transmission line 102 disposed thereon, illustrating the basic layer structure of the substrate 100 and the origin of RF losses therein. As shown, the SOI substrate 100 includes a silicon handle 104, a buried oxide (BOX) layer 106 (e.g., made substantially of silicon dioxide) thereabove, a silicon device layer 108 on top of the BOX layer 106, and, optionally, a cladding layer 110 (e.g., made of a dielectric material) above the silicon device layer 108. (In the absence of a separate cladding layer 110, air serves as the cladding.) Photonic devices (not shown) may be embedded in the silicon device layer 108 and/or the cladding layer 110. The transmission line 102 generally includes multiple metal traces (e.g., two, as shown) that function as electrodes. As an RF electrical current is applied to these electrodes, an RF electrical field that extends through the SOI substrate 100 is formed, as indicated by the field lines 112. Parasitic conductive layers 114 formed at the interfaces of the BOX layer 106 with the silicon handle 104 and with the silicon device layer 108 allow for electric currents to flow in response to the electric field, reducing its field strength and thereby contributing to the RF losses in the substrate 100; substantial losses may occur, for example, in the frequency range from about 0.1 GHz to 40 GHz or even higher. In order to enable lower propagation loss in the transmission line 102, it is desirable to find ways of reducing these substrate losses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN E WOLF/Primary Examiner, Art Unit 2636